Case 1:18-cv-09495-PAC Document 32-3 Filed 03/29/19 Page 1 of 3




                EXHIBIT C
         Case 1:18-cv-09495-PAC Document 32-3 Filed 03/29/19 Page 2 of 3




                                                            U.S. Department of Justice

                                                            Executive Office for Immigration Review

                                                            Office of the Genera/Counsel

                                                           5107 Leesburg Pike, Suite 1903
                                                           Falls Chw·ch. Virginia 22041



                                                                                        August 8, 2018

Danielle Tarantolo
New York Legal Assistance Group
7 Hanover Square, 18 111 Floor
New York, NY 10004

         Re:      FOIA 2018-35171

Dear Ms. Tarantolo,

       This letter is in response to your Freedom oflnformation Act (FOIA) request to the
Executive Office for Immigration Review (EOIR) in which you seek electronic posting of all
unpublished Board of Immigration Appeals (BIA) decisions dating back to 1996.

        We analyzed your request under both 5 U.S.C. § 552(a)(2) and 5 U.S.C. § 552(a)(3). As
to 5 U.S.C. § 552(a)(2), there are no published rules defining decisions by the BIA as "final
opinions" or "orders" requiring publication pursuant to 5 U.S.C. § 552(a)(2). Those decisions
deemed to have significant precedential value are already published at
https://www.justice.gov/eoir/ag-bia-decisions. In any case, the remedy for members of the
public wishing access to records not published pursuant to 5 U.S.C. § 552(a)(2) is to request the
records under 5 U.S.C. § 552(a)(3). 1

         Please be advised that a FOIA request must meet certain criteria before it can be
processed under the FOIA statute and applicable agency regulations. Specifically, it must
reasonably describe the records being sought, such that the request must "enable a professional
agency employee familiar with the subject area to locate the record with a reasonable amount of
effort." 2 Note that a request may fail to reasonably describe the records sought if the request is
"so broad as to impose an unreasonable burden on the agency." 3

       As we alerted you last month, your request, as written, is overbroad. We asked you to
consider narrowing your request, but you declined.

        For this reason, your request has been placed in abeyance until it meets the requirements
as discussed above. Please provide additional information within 30 days. If we do not hear


1 See,generally, Citizens for Responsibility and Ethics in Washington vs. DOJ, 846 F. 3d 1235 (D.C. Cir. 20 17).
2 JudicialWatch v. Export-Import Bank, 108 F. Supp. 2d 19,27 (D.D.C. 2000).
3
  National Security Counselors v. USDOC, 907 F. 2d 203, 209 (D.C. Cir. 1990).
      Case 1:18-cv-09495-PAC Document 32-3 Filed 03/29/19 Page 3 of 3




from you within 30 days, or by September 7, 2018, we may assume you no longer need this
information, and close your case administratively.

       For your information, Congress excluded three discrete categories of law enforcement
and national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c) (2006 &
Supp. IV 2010). This response is limited to those records that are subject to the requirements of
the FOIA. This is a standard notification that is given to all our requesters and should not be
taken as an indication that excluded records do, or do not, exist. See http://www.justice.gov/oip/
foiapost/20 12foiapost9 .html.

        You may contact our FOIA Public Liaison at the telephone number 703-605-1297 for any
further assistance and to discuss any aspect of your request. Additionally, you may contact the
Office of Government Information Services (OGIS) at the National Archives and Records
Administration to inquire about the FOIA mediation services the.y offer. The contact information
for OGIS is as follows: Office of Government Information Services, National Archives and
Records Administration, Room 251 0, 8601 Adelphi Road, College Park, Maryland 207 40-6001,
e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at
202-741-5769.

        If you are not satisfied with my response to this request, you may administratively appeal
by writing to the Director, Office oflnformation Policy (OIP), United States Department of
Justice, Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may
submit an appeal through OIP's FOIAonline portal by creating an account on the following web
sitehttps://www.foiaonline.gov/foiaonline/action/public/home. Your appeal must be postmarked
or electronically transmitted within 90 days of the date of my response to your request. If you
submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
of Information Act Appeal."




                                                     Chief Counsel for Administrative Law
